Taft, Chief Justice.
1. In the absence of some charter limitation or some conflicting legislation, a municipal ordinance may validly prohibit an owner, in the sale or rental of real estate located in such municipality or in the terms, conditions or privileges of such sale or rental, from discriminating against another purely because of race, creed or color.
2. Legislation must apply alike to all persons within a class, and reasonable *81grounds must exist for making a distinction between those within and those without a designated class. Within the limits of these restrictive rules, a legislative body has a wide measure of discretion.
'3. Equal protection provisions of the federal and Ohio Constitutions do not require resort to close distinctions or the maintenance of a precise scientific uniformity.
4. Where a legislative body chooses to act to correct a given evil, it need not correct all the evil at once but may proceed step by step.
Judgment accordingly.
Zimmerman, Matthias, O’Neill and Guernsey, JJ., concur.
Herbert, J., concurs in part.
Schneider, J., concurs in the judgment.
Guernsey, J., of the Third Appellate District, sitting by designation in the place and stead of Brown, J.